NOT FOR PUBLICATION                          FILED
                                                                          MAY 24 2021
                      UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   20-10348

               Plaintiff-Appellee,                D.C. No. 2:18-cr-50220-DLR-1

    v.

BRIAN LANGENBACH,                                 MEMORANDUM*

               Defendant-Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Douglas L. Rayes, District Judge, Presiding

                              Submitted May 18, 2021**

Before:        CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

         Brian Langenbach appeals pro se from the district court’s order denying his

motion for early termination of supervised release under 18 U.S.C. § 3583(e)(1).

We have jurisdiction under 28 U.S.C. § 1291. Reviewing for an abuse of

discretion, see United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014), we


*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Langenbach contends that the district court abused its discretion because his

history on supervision showed that he was the “ideal candidate” for early

termination. He further argues that the district court erred by failing to:

(1) consider the 18 U.S.C. § 3553(a) sentencing factors; (2) consider Langenbach’s

reply brief; (3) grant an evidentiary hearing; and (4) resolve a “discrepancy”

regarding the probation officer’s support of Langenbach’s motion.

      The district court did not abuse its broad discretion in concluding that early

termination of supervised release was not in the interest of justice. See 18 U.S.C.

§ 3583(e)(1); Emmett, 749 F.3d at 819. Contrary to Langenbach’s assertion, the

district court considered the factors set forth in § 3553(a), properly relying on one

of them to deny relief. See 18 U.S.C. § 3553(a)(7) (“[T]he need to provide

restitution to any victims of the offense”); United States v. Carty, 520 F.3d 984,

992 (9th Cir. 2008) (en banc) (“The district court need not tick off each of the

§ 3553(a) factors to show that it has considered them.”). Moreover, the court did

not err in ruling on Langenbach’s motion before it received his reply brief, which

properly did not include any new arguments. See Zamani v. Carnes, 491 F.3d 990,

997 (9th Cir. 2007). Nor was the district court required to hold a hearing on

Langenbach’s motion. See Fed. R. Crim. P. 32.1(c)(1) (hearing required only if the

court is modifying the conditions of supervised release). On appeal, Langenbach


                                           2                                     20-10348
has not identified any information he would have provided at an evidentiary

hearing that he did not provide in his motion. Finally, the parties did not offer

conflicting accounts of the probation officer’s views regarding Langenbach’s

motion, and the court did not rely on the probation officer’s opinion in denying

relief.

          AFFIRMED.




                                          3                                    20-10348